Determination unanimously confirmed and petition dismissed with costs. Memorandum: Petitioner seeks review of the determination of the Erie County Pistol Licensing Officer revoking his pistol license. The officer’s determination revoking the license because of a certain incident "demonstrating the careless and reckless use and possession of a firearm” is supported by petitioner’s own version of the incident, even without reference to the police report, and was a proper exercise of the officer’s discretion (Matter of Marlow v Buckley, 105 AD2d 1160). We further find that, also based on petitioner’s own version of events, he was given an adequate opportunity to appear with his attorney to rebut the charges (Matter of St.Oharra v Colluci, 67 AD2d 1104), and he had adequate notice of the hearing. (Article 78.) Present — Dillon, P. J., Doerr, Green, Pine and Lawton, JJ.